      Case 4:19-cv-02348 Document 5 Filed on 05/26/20 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                         May 26, 2020
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk

                               HOUSTON DIVISION


ROLANDO CASTRO,                                §
              Plaintiff,                       §
                                               §
vs.                                            §           CIVIL ACTION H-19-2348
                                               §
                                               §
BRYAN COLLIER, et al.,                         §
                 Defendants.                   §

                                  ORDER OF DISMISSAL


      For the reasons stated in this Court’s Memorandum on Dismissal entered this date, this civil

action is DISMISSED without prejudice.
                                          May 26
      SIGNED at Houston, Texas, on                              , 2020.




                                            VANESSA D. GILMORE
                                            UNITED STATES DISTRICT JUDGE
